Citation Nr: 1518470	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.  He died in February 2007.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the appellant submitted a list of facilities that the Veteran received medical treatment at before he passed away in 2007.  On this list is the VA hospital in Charleston, South Carolina.  To date, VA has not attempted to locate any of the Veteran's records from this facility and add them to the claims file.  This claim must be remanded so these records can be obtained.

Additionally, the appellant also identified "St. Joseph's Hospital" in Savannah, Georgia as one of the places the Veteran received treatment.  She should be sent a VA Form 21-4142 to be filled out for this facility so the RO can contact it and request any outstanding records in its possession. 

Finally, in an October 2013 statement, the appellant asserted that the Veteran had asbestosis.  On remand, the RO should send the appellant notice detailing claims involving asbestos exposure and perform any other development necessary according to the guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV.ii.2.C.9 (September 29, 2006).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all outstanding VA treatment records, including those in Charleston, South Carolina, and add them to the claims file.  

2. Then, contact the appellant in order to provide her with a VA Form 21-4142 to be filled out concerning the Veteran's treatment at "St. Joseph's Hospital" in Savannah, Georgia.  

3. Also, advise the appellant that she may provide any information or evidence she may have that her husband was exposed to asbestos during service, or seek information from people he knew during service that may have knowledge as to whether he was exposed to asbestos.

4. Then, determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.  In this regard, the Veteran's military personnel records should be obtained and added to the claims file.  

After any development is complete, the RO must make a formal finding as to whether the Veteran was exposed to asbestos and associate a report with its determination in the claims file.

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.












The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




